In the

United States Court of Appeals
             For the Seventh Circuit

No. D-12-0002

IN THE M ATTER OF:

   B RIDGET B OYLE-SAXTON,
                                             Respondent.


                     Disciplinary Matter



                D ECIDED F EBRUARY 2, 2012




 Before E ASTERBROOK, Chief Judge, and C UDAHY and
M ANION, Circuit Judges.
  P ER C URIAM . The court issued an order directing at-
torney Bridget Boyle-Saxton to show cause why she
should not be subject to discipline, up to and including
disbarment, for the abandonment of her client in a
criminal case (United States v. Rodriguez, No. 11-1590).
She did not respond to this order.
  Before the court issued that order to show cause, it
had issued four others because counsel failed to comply
with her obligations to her client and the court. Three
of these orders (including the latest) were ignored. Two
prompted incomplete responses.
2                                          No. D-12-0002

  This criminal appeal was docketed on March 14, 2011.
Under Fed. R. App. P. 31(a)(1), an opening brief is due
40 days after the record is filed. Counsel did not take
the steps required to ensure that the transcript was pre-
pared and the record filed. Indeed, she did not do
anything in the appeal, omitting even the very first step:
paying the filing and docketing fees. (She is retained
counsel; her client has not sought leave to proceed in
forma pauperis.)
  On June 21, 2011, we directed counsel to show cause
by June 28 why the appeal should not be dismissed
because of her inaction. She did not reply to this order.
On June 30 we issued another, directing a response by
July 6. Meanwhile, on June 29, we issued an order
directing Boyle-Saxton and another attorney, rep-
resenting another defendant, to file opening briefs no
later than August 1.
  July 6 passed without a response from Boyle-
Saxton. On July 25 she finally addressed the court’s
two outstanding orders. She said that she had done
nothing because she believed that her client did not
want to appeal, and that she planned to dismiss the
appeal. She did not pay the filing fees in order to
protect her client’s rights should this understanding be
mistaken. Nor did she seek additional time to file an
opening brief.
  On August 2 we suspended the two extant orders to
show cause and directed counsel to file, no later than
August 31, either the papers necessary to dismiss the
appeal if Rodriguez truly did not want to proceed, see
Circuit Rule 31, or an opening brief.
No. D-12-0002                                            3

  August 31 passed without action. Counsel did not move
to dismiss the appeal. She did not pay the required
fees. She did not file a brief. She did not seek additional
time to file a brief. The lawyer for Rodriguez’s co-defen-
dant sought and was granted several extensions of time
because the court reporter had been slow in preparing
the transcript (which he had ordered). But Boyle-Saxton
did nothing.
   On October 31, 2011, we issued the third order to
show cause, this time directing counsel to explain by
November 8 why she had not responded to the order
of August 2, had not paid the appellate fees, and had not
filed a brief (or even a motion for an extension of time).
On November 3 she asked for more time to file a brief,
representing that an additional five to seven days
would suffice. Chief Judge Easterbrook entered an order
extending the time to November 10. This order added:
“Attorney Boyle-Saxton is reminded to respond to the
court’s order dated October 31, 2011, by November 8,
2011.”
  November 8 came and went without a response to
the outstanding order to show cause. November 10
came and went without a brief for Rodriguez. (The co-
defendant’s brief had been filed on November 4.) On
November 22 the court entered a fourth order to show
cause, this time directing Boyle-Saxton to show cause
why disciplinary action should not be taken on ac-
count of her continuing failure to comply with this
court’s orders.
   Boyle-Saxton’s latest filing, dated November 29 (and
filed on November 30), did not meet her obligations. It
4                                            No. D-12-0002

did not explain why she let so many deadlines pass
without action. It did not address the disciplinary issues
the court raised. Instead counsel asked for a further
five days to file a brief, representing that she “will have
the brief filed by December 2, 2011.” She stated that
she had surgery in early November, that she mistakenly
thought she had earlier asked for (and been granted) four
weeks instead of one (though there is absolutely no
ambiguity in her motion of November 3, or the order the
Chief Judge entered the next day), and that she has
been busy representing her clients at trials in state
court. She stated that one trial lasted from November 14
through 17, and that another was held on November 21.
  It is apparent from this final motion for additional
time that Boyle-Saxton elected to put work for other
clients ahead of her obligations to Rodriguez and this
court. That is unprofessional; lawyers have an ethical
obligation to take no more work than they can per-
form. Moreover, counsel has never even offered an ex-
planation for ignoring orders this court has entered,
directing her to respond by specified dates. Nor has
she explained why she had not completed the brief
long ago, before the surgery and the two trials in
which she participated in November 2011.
  Concluding that this conduct is intolerable, the
Chief Judge directed Boyle-Saxton to show cause by
December 21, 2011, why she should not be fined, cen-
sured, suspended, or disbarred (or any combination of
these sanctions) for defying this court’s orders and appar-
ently abandoning her client. See Fed. R. App. P. 46(b), (c).
No. D-12-0002                                              5

The Chief Judge also extended the time to file a brief,
observing: “Notwithstanding my reservations about
Boyle’s conduct (really, her non-conduct) to date,
I grant the motion for an extension of time, until
December 2, to file the opening brief. This is a criminal
appeal, and an order dismissing the appeal for lack of
prosecution—the only practical alternative to giving
Boyle additional time (since Rodriguez is not proceeding
in forma pauperis, I cannot dismiss Boyle and appoint
another lawyer for him)—would simply lead to a
collateral attack demanding relief based on ineffective
assistance of counsel. The court would have no alterna-
tive but to grant that relief. But I am unwilling to
allow Boyle’s unprofessional conduct to delay the co-
defendant’s appeal. If Boyle files a brief by December 2,
the appeals will remain consolidated. But if a brief is not
filed by the close of business on December 2, Rodriguez’s
appeal will be dismissed, for want of prosecution,
without further opportunity to show cause, and the co-
defendant’s appeal will proceed. Boyle must understand
that, if the court finds it necessary to dismiss Rodriguez’s
appeal and then to reopen his judgment because of inef-
fective assistance, that will be a further reason for profes-
sional discipline.”
  Boyle-Saxton did not file a brief by December 2; indeed,
this court has not heard from her at all since the Chief
Judge’s order. Rodriguez’s appeal has been dismissed
for want of prosecution. The obvious ineffective assist-
ance of counsel will force Rodriguez to obtain an order
from the district court vacating and reinstating his con-
viction, so that he can have the benefit of an appeal.
6                                            No. D-12-0002

  Because Boyle-Saxton has not responded to the Chief
Judge’s order, and thus has not asked for an evidentiary
hearing, the disciplinary matter is ready for decision.
  She is unfit to practice law in this court. Abandonment
of a client in a criminal case is reprehensible. Ignoring
orders entered by a court is inexcusable. We have dis-
barred lawyers in similar circumstances. See, e.g., In re
Riggs, 240 F.3d 668 (7th Cir. 2001). That is the appropriate
step here too. Boyle-Saxton is disbarred. She is further
ordered to refund to Rodriguez all fees she may have
been paid for handling this appeal, and to provide the
court within 21 days evidence that this has been done.
Failure to do so will be treated as contempt of court.
  The court will send copies of this opinion to the Office
of Lawyer Regulation of the Wisconsin Supreme Court,
and to the clerks of each district court within the circuit.
Boyle-Saxton must send a copy to any other jurisdiction
in which she may be licensed to practice law.




                           2-2-12